Citation Nr: 9903981	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-40 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
herniated nucleus pulposus (HNP) of the cervical spine with 
limitation of motion, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to March 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was originally certified for appeal as a result 
of a substantive appeal received by the regional office (RO) 
in October 1995.  Subsequently, however, following the 
transfer of the claims file to a Department of Veterans 
Affairs (VA) Medical Center in Loma Linda, California in 
1996, instead of being returned to the Los Angeles, 
California RO, the claims file was apparently forwarded to 
the San Diego RO.  The record reflects that the claims file 
then simply remained at that location until further 
investigation revealed what had happened.  In the meantime, 
the veteran and the veteran's attorney not only filed a 
second substantive appeal in February 1996, but took further 
steps to expedite appellate review, including the filing of a 
petition for a writ of mandamus in November 1998.  

Consistent with his desire for prompt appellate review of 
this matter, the Board notes that the veteran's counsel has 
specifically waived the right of initial review of additional 
evidence under 38 C.F.R. § 20.1304 (1998), and in a letter to 
the RO dated in October 1998, the veteran and his 
representative have further waived "any prior request(s) for 
a hearing before a Regional Office and/or BVA hearing 
officer," and "the right to have the Regional office 
prepare any subsequent Supplemental Statement of the Case(s), 
Rating Decision(s), Decision Officer Decision(s), 
Compensation or Pension Examinations, and any other Action by 
this Agency prior to the transfer of the Veteran's Claims 
folder to the BVA."  

With this procedural history in mind, the Board has reviewed 
the record, and determined that as a result of the waivers 
note above, a recently raised issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability is appropriate for current 
appellate consideration.  

However, in light of conflicting medical opinions, 
outstanding questions over whether all cervical spine 
pathology is service connected, the lack of certain 
significant outstanding evidence, and recent changes in legal 
precedents, the Board finds that it must remand the issues on 
appeal for additional development as explained more fully 
below.  


REMAND

Background

The record reflects that at some point after the veteran's 
cervical disc herniation and surgery during service in 1969, 
the veteran began to complain of numbness and tingling in his 
arms and hands.  

A private chiropractic report in August 1974 indicates that 
the veteran suffered from cervico-brachial muscle tension and 
from iatrogenic "straight neck" with consequent 
neurovascular compression syndrome to the arms, and it was 
the chiropractor's opinion that the veteran would experience 
increasing discomfort for the rest of his life.  Orthopedic 
examination revealed restricted ranges of motion and the 
veteran's complaints of numbness and tingling in the arms was 
supported by certain neurological examination.  

VA outpatient records for the period of April 1984 to 
September 1990 reflect that in December 1988, the veteran 
reported tingling and numbness of the hand with overhead work 
and cramping in the neck and arm.  In September 1989, the 
veteran was treated for neck cramps and neck and shoulder 
pain, and there was a diagnosis which included a history of 
degenerative joint disease (DJD) and cervical spine fracture.  
In July and August 1990, it was noted that the veteran still 
complained of numbness in the arms and fingers.  

An October 1990 VA medical examination revealed that the 
veteran reported that he broke his neck from a fall during 
service and that as a result, he underwent fusion surgery.  A 
traction device was used.  He reportedly had been doing all 
right for a number of years until the 1980's, at which time 
he began to get worse.  The neck problems were apparently 
worse with repetitive motion, and the veteran related that 
his head was beginning to feel like it was too heavy for his 
shoulders and that his arms would "go to sleep at night." 

A May 1991 VA hospital summary reflects that the veteran was 
admitted for chronic neck pain which had been precluding his 
work as a carpenter.  He had stopped working about two to 
three months earlier, and had reduced his hours to part time 
even earlier.  The veteran reported exacerbation of his pain 
with lifting.  It was also noted that the history of neck 
pain extended back eight years and that it would radiate 
under his shoulder blade to the tips of his shoulders.  The 
pain would also extend into his head behind his ears with a 
throbbing quality.  The veteran complained of paresthesia in 
the arms and hands on use and X-rays in the past reportedly 
showed minimal spondylosis with the anterior and posterior 
osteophytes and the narrowing of the neuroforamina especially 
C5-6 and C6-7 on the right, and C4-5 and C5-6 on the left.  
Electromyogram (EMG) studies conducted during the 
hospitalization were noted to preliminarily reveal peripheral 
neuropathy.  It was further noted that the final report had 
not yet been dictated and that the findings had been 
confusing and that the physicians in the neurology department 
had reached no final consensus.

VA outpatient records for the period of June to November 1991 
indicate that the veteran periodically received physical 
therapy for his neck pain, and in September 1991, it was 
noted that the veteran expressed an improvement in his neck 
pain since May 1991 as a result of physical therapy.  
Neurological consultation in September 1991 revealed that the 
veteran had been asymptomatic in his neck until eight years 
earlier, at which time he began feeling pain.  Five years 
prior to this consultation, the veteran began having 
bilateral numbness and his current complaints included 
numbness and tingling in the forearms and hands.  A November 
1991 magnetic resonance imaging (MRI) study of the cervical 
spine was interpreted to reveal an impression of status post 
C5-6 fusion, cervical spondylosis involving C4-5, C6-7 and 
C7-T1 disc, and mild narrowing of the spinal canal at the C4-
5 level with narrowing of the C4 neural foramen bilaterally.

VA outpatient records from January 1992 to December 1993 
reflect continued periodic complaints of neck pain.  In 
October 1993, the veteran complained of pain radiating down 
to the left shoulder, and in December 1993, the veteran 
complained of left neck, shoulder and elbow pain with 
throbbing pain, muscle cramps, and jerking over the previous 
several days.  

A February 1995 VA neck examination revealed the veteran's 
history of his accident in service and the onset of pain 
about seven or eight years earlier over the central neck and 
tops of the shoulders that would radiate into his arms.  The 
veteran also reported numbness and tingling in the fingers.  
He denied significant weakness in the extremities or problems 
with dexterity.  Palpation of the paraspinal and cervical 
muscles revealed tenderness with firm palpation over the 
dorsolateral aspect of the triceps bilaterally.  There were 
no areas of sensory deficit and reflexes were found to be 
intact bilaterally and symmetrical.  A March 1992 MRI was 
noted to be consistent with fusion at C5-C6, and the overall 
impression was status post C5-C6 fusion, post-traumatic 
degenerative arthritis (spondylosis), and probable cervical 
radiculopathy without significant weakness or motor deficit 
in both lower extremities.  

An April 1996 VA MRI of the cervical spine was interpreted to 
reveal an impression of a combination of disc osteophytic 
complex and uncovertebral osteophytic changes and facet 
hypertrophy which narrowed the thecal sac at C4-5 to an 
anterior-posterior (AP) dimension of 9 millimeters and caused 
moderate bilateral neuroforamenal narrowing.  There was a 
further impression of bony fusion at C5-6 with reversal of 
the usual cervical lordosis.

A May 1996 VA computed tomography (CT) scan of the cervical 
spine revealed an impression of a moderate narrowing of the 
AP diameter of the thecal sac, measuring 9 millimeters and a 
millimeter posterior central disc protrusion at C3-4.  At the 
level of C4-5, there was severe narrowing of the spinal canal 
with the AP diameter of the thecal sac measuring .7 
centimeters.  There was also severe narrowing of the neural 
foramina bilaterally, left side greater than the right.  At 
the C5-6 level, there was a minimal posterior marginal 
osteophyte formation without evidence of significant 
narrowing of the spinal canal or neural foramina.

A May 1996 VA social survey reflects that the veteran 
reported prior diagnoses that included myofascial pain 
syndrome in 1991, DJD with headaches, painful peripheral 
neuropathy with numbness in the arms and hands, and 
multilevel spondylosis.  It was the examiner's opinion that 
the veteran had numerous skeletal abnormalities which 
severely limited his ability to move and perform tasks, and 
that pain severely restricted his activities and interests as 
was often typical of a long-term chronic pain patient.

A VA general medical examination in June 1996 revealed that 
the veteran reported a history of cramps in the neck and 
back.  Neurological examination at this time indicated a 
decrease to touch on the left foot and a reduction in power 
on both grips of four or five, and that deep tendon reflexes 
were markedly decreased in all four extremities.  

A VA spine examination in June 1996 indicated that the 
veteran's neck pain had progressively worsened to include the 
shoulder girdle and head.  He further reported some numbness 
that radiated into his hands; however, this was not in any 
particular distribution, and was in more of a stocking-gloved 
fashion.  Neurological examination was indicated to reveal no 
focal deficits.  The diagnosis included multiple disc 
degenerative disease with most significant change at the C4-5 
level with narrowing of the canal to approximately 9 
millimeters following fusion for an injury sustained during 
active duty.

July 1996 VA X-rays of the cervical spine were interpreted to 
reveal fusion of the C5 and C6 vertebral bodies, possibly 
congenital in origin, moderate degenerative changes of the 
C4-5 and C5-6 disc spaces, and no evidence of fracture.

A November 1996 VA hospital summary reflects that the veteran 
complained of progressive pain and upper extremity weakness.  
During this admission, he underwent an anterior cervical 
discectomy and fusion in October 1996 and it was noted that 
he had a smooth postoperative recovery. 

A September 1997 VA hospital summary reflects that the 
veteran underwent a lumbar laminectomy at L4-5.

Analysis

The Board first notes that there are no medical records in 
the claims file which refer to treatment of the veteran's 
cervical spine or the status of that disability following his 
cervical spine surgery in November 1996.  Plainly, the record 
is inadequate to evaluate the current level of disability 
following the surgery.  

The Board finds that the record prior to that surgery also 
contains a fundamental conflict.  The June 1996 VA general 
medical examiner indicated that neurological examination 
revealed a reduction in power on both grips of four or five, 
and that deep tendon reflexes were markedly decreased in all 
four extremities.  On the other hand, the June 1996 VA spine 
examiner indicated that neurological examination revealed no 
focal deficits.  Thus, the Board finds that the most recent 
VA medical opinions of record regarding neurological 
manifestations of the veteran's service-connected cervical 
spine disability are in direct conflict.  Moreover, the 
conflict is that the general examiner reports manifestations 
while the specialist examiner reports none.  

Beyond the problems of the adequacy of the record to evaluate 
the current level of the service-connected disability, there 
is an even more fundamental problem with the record.  The 
veteran's original in-service surgery resulted in fusion 
surgery at the site of C5 and C6.  The Medical Board in 
service found the diagnoses were cervical fusion C5-C6 and 
degenerative arthritis of C6-C7.  The initial rating action 
in July 1971 granted service connection for a disability 
classified as post-operative excision, herniated nucleus 
pulposus with fusion and limitation of motion and scarred 
tissue of the neck.  Subsequently, a 1974 rating action 
characterized the disability as post-operative status, 
herniated nucleus pulposus cervical spine with limitation of 
motion.  That characterization has continued.  These rating 
actions did not specify the levels of the cervical spine 
deemed service connected, nor did they specifically grant 
service connection for degenerative arthritis.  This silence 
is significant for rating purposes as the recent diagnostic 
studies have revealed pathology at levels of the cervical 
spine other than C5, C6 and C7 that may also be productive of 
disability.  Consequently, the Board finds that the record is 
currently unclear as to what manifestations of the veteran's 
disability in the cervical spine are related to his service-
connected disability, and which are not.  Moreover, it is not 
clear whether the RO has deemed all cervical spine pathology 
to be service connected or not, and this has important due 
process implications.

The United States Court of Veterans Appeals (Court) has held, 
in substance, that where service connection is in effect for 
one diagnosis involving some component of an anatomical or 
functional system, and there are additional diagnoses 
concerning pathology of that system of record, there must be 
evidence that permits the adjudicators to distinguish between 
manifestations that are service connected and those that are 
not.  See generally Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993).  The Court has found that this requirement is 
mandated by the duty of the VA to assist a veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining adequate VA examinations.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In view of the veteran's 
additional claim for a total rating based on individual 
unemployability due to service-connected disability, the 
Board finds that additional medical development is also 
required to determine the degree of industrial impairment 
resulting from the service-connected disability and to 
determine if the veteran is unemployable as the result of his 
service-connected disability.  Beaty v. Brown, 6 Vet. App. 
532 (1994).

The Board further notes that at the time of the veteran's 
June 1996 VA spine examination the veteran reported that he 
was on 100 percent Social Security disability.  In this 
regard, the Court has held that the duty to assist requires 
that the VA obtain all relevant facts, not just those for or 
against the claim, and that where the records are in the 
possession of the Federal Government, VA is responsible for 
securing the material.  Murphy v. Derwinski, 1 Vet. App. 78, 
82 (1990).  In the alternative, if there was in fact no SSA 
award or no records, this also should be documented in the 
record.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also observes that there may be significant VA 
outpatient and/or inpatient medical records that have not yet 
been obtained by the RO.  Most importantly, the Board has 
reviewed VA hospitalization records from the hospital 
admission in May 1991, and notes that while the records refer 
to EMGs conducted at that time, the actual results of these 
studies are not contained within the record.  It should be 
noted that records of VA medical treatment are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, if 
the complete requested records are not available, the record 
should reflect an explanation of how records are maintained, 
why the search that was conducted constituted a reasonably 
exhaustive search, and why further efforts are not justified.  
Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).

Finally, the Board notes that the veteran's cervical spine 
disability has been rated at 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998), which relates to 
intervertebral disc syndrome.  The highest schedular rating 
available under this Diagnostic Code is 60 percent.  Since 
the RO last evaluated the disability, however, the General 
Counsel for the VA has issued an opinion in which it was held 
that 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral 
disc syndrome, involves loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this Diagnostic Code.  VAOPGCPREC 36-97 (Dec. 12, 
1997).  

The General Counsel further pointed out that while a veteran 
could be rated under Diagnostic Code 5293 based upon 
limitation of motion, he or she could not also receive a 
separate rating under an appropriate diagnostic code for 
limitation of motion (in this case Diagnostic Code 5290) 
because that would constitute rating the same disability 
under two different diagnoses.  In that circumstance, the 
General Counsel noted that in keeping with 38 C.F.R. § 4.7 
(1998), the disability may be rated under the diagnostic code 
that produces the higher rating, if that code better reflects 
the extent of the veteran's disability.  The Board notes that 
this guidance may be particularly relevant in this case in 
light of the questions described above as to the nature and 
extent of the service-connected disability of the cervical 
spine.  For example, assuming that degenerative arthritis of 
the cervical spine is deemed to be a service-connected 
disability, that disability would be rated based upon 
limitation of motion under Diagnostic Code 5003.  It would 
not be permissible to assign separate ratings for the 
cervical spine under Code 5003 and Code 5293 because that 
would be rating the same disability, limitation of motion, 
under two diagnoses.  38 C.F.R. § 4.14 (1998).  It would be 
permissible, however, to assign a rating under Code 5290 of 
up to 30 percent in place of the currently assigned 20 
percent rating under Code 5293, provided that a rating under 
Code 5290 would better reflect the extent of the veteran's 
disability. In any event, evaluation of the manifestations of 
the veteran's cervical spine disability under 38 C.F.R. 
§§ 4.40 and 4.45, in addition to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis), require a 
medical assessment of limitation of motion beyond what has 
been currently developed in the record.

The above-noted General Counsel Opinions are binding on the 
Board which is constrained to follow their holdings.  
38 U.S.C.A. § 7104(c) (West 1991).
 
Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent medical 
treatment for any cervical spine 
disability.  Any medical records other 
than those now on file pertaining to 
treatment for any cervical spine disorder 
should be obtained and associated with 
the claims folder, including any VA EMG 
reports from 1991.

2.  The RO should contact SSA and request 
a copy of any decision on the merits of 
the claim and copies of any medical 
records reviewed in reaching that 
determination.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited to 
38 U.S.C.A. § 5106 (West 1991).  

3.  The veteran should then be afforded 
VA orthopedic and neurological 
examinations to determine the nature and 
severity of his service-connected 
disability of the cervical spine, now 
classified as postoperative HNP of the 
cervical spine with limitation of motion.  
All indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein such as any VA 
EMG reports from 1991 and a copy of this 
remand, must be made available to and 
reviewed by the examiners in conjunction 
with the examination.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  At least one of the examiners 
should note specifically active and 
passive range of motion of the cervical 
spine, and the examiner should also 
specify the range of pain free motion.  
The physicians should comment on the 
functional limitations, if any, caused by 
the appellant's service-connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  In 
particular, following the examination and 
a review of the record, it is requested 
that the examiners provide responses to 
the following: 

(a) What is the correct diagnostic 
classification of all of the disabilities 
currently present in the cervical spine?

(b) What is the degree of medical 
probability that each current disability 
of the cervical spine is causally related 
to the veteran's period of service or to 
an already service-connected disability?  
In this connection, the attention of the 
examiner's is respectfully invited to the 
findings of the Medical Board in service 
that diagnoses at that time were cervical 
fusion C5-C6 and degenerative arthritis 
of C6-C7.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joint, the presence and 
degree of, or absence of, muscle atrophy 
and weakness attributable to the service-
connected disability, and the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  If there are 
nonservice-connected disabilities of the 
cervical spine, the examiners should 
comment as to whether manifestations 
produced by the nonservice-connected 
disability can be distinguished from 
those produced by the service-connected 
disability, and if so, identify which 
manifestations are attributable to 
service-connected as opposed to 
nonservice-connected causes.

(d) The examiners should further note the 
effects the veteran's service-connected 
cervical spine disability, as opposed to 
any nonservice connected disability, has 
on the veteran's ability to function, and 
the effects this disease has on his day-
to-day functioning.

(e) The examiners should also express an 
opinion as to the degree of medical 
probability that the service-connected 
disability alone, without regard to the 
appellant's age or the effects of any 
nonservice-connected disabilities, would 
preclude him from obtaining or retaining 
average civilian work. 

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claims 
as the information requested on these 
examinations address questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991); 
38 C.F.R. § 3.655 (1998).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examinations and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
of entitlement to an increased evaluation 
for postoperative HNP of the cervical 
spine with limitation of motion, 
including consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and the 
issue of whether the veteran is entitled 
to a rating based upon limitation of 
motion as opposed to a rating under Code 
5293.  The RO should also adjudicate the 
veteran's claim of entitlement to a total 
disability rating based on individual 
unemployability due to his service-
connected disability with consideration 
of 38 C.F.R. §§ 3.321(b)(1) and 4.16 
(1998).  If a total rating on this basis 
is not granted, specific reference should 
be made to the service-connected cervical 
spine disability and extra-schedular 
consideration, pursuant to 38 C.F.R. §§ 
3.321(b)(1) (1998) and 4.16(b) (1998), 
(or an explanation for rejection of the 
applicability of such consideration for 
the veteran's service-connected 
disability), and consideration of the 
veteran's employability in light of the 
pain he suffers.

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 12 -


